UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:17-CR-561-T-17TGW
NEYBER CAIADO.

 

ORDER

This cause is before the Court on:

Dkt. 194 Motion for Reduction of Sentence Pursuant to
Sec. 3582(c)(2) and Amendments Set Out in “First Step Act”
Defendant Neyber Caiado, pro se, requests a sentence reduction pursuant to
18 U.S.C. Sec. 3582(c)(2), Section 502 of the First Step Act, Home confinement for low-risk
Prisoners, and Section 503 of the First Step Act , Federal prisoner reentry

reauthorization; modification of imposed term of imprisonment.
1. Background
Defendant Neyber Caiado was charged with:

Count 1 Conspiracy to Distribute and Possess With Intent
To Distribute Five Kilograms or More of Cocaine
While Aboard a Vessel Subject to the Jurisdiction of
the United States

Violation of 46 U.S.C. Secs. 70503(a), 70506(a)
and (b) and 21 U.S.C. Sec. 960 (b)(1)(B)(ii)

Count 2 Possession With Intent to Distribute Five Kilograms
Or More of Cocaine While Aboard a Vessel Subject
to the Jurisdiction of the United States

Violation of 46 U.S.C. Sec. 70503(a), 70506(a),
18 U.S.C. Sec. 2, and 21 U.S.C. Sec. 960 (b)(1)(B) (ii)

Defendant Neyber Caiado entered an open plea before the undersigned on
on April 12, 2018. (Dkt. 120).
Defendant Neyber Caiado was sentenced on July 13, 2018 to 120 months
Imprisonment on Counts 1 and 2, concurrent, 60 months supervised release on
Counts 1 and 2, concurrent; fine waived, and a special assessment fee of $200.00
(Dkts. 173, 182).

Defendant Caiado indicates that Defendant Caiado’s current release
date is July 29, 2026.(Dkt. 194, p. 2).

2. Discussion

At the outset, the Court notes that Defendant Caiado has brought this Motion
under 18 U.S.C. Sec. 3582(c)(2). However, this case does not involve a defendant
who has been sentenced to a term of imprisonment based on a sentencing range that
has been lowered by the Sentencing Commission pursuant to 28 U.S.C. Sec. 994(o).
The Court construes Defendant Caiado’s Motion to be brought under 18 U.S.C.

Sec. 3582(c)(1){A).

The Court also notes that Defendant Caiado refers to Sections 502 and 503
of the First Step Act. The Court construes Defendant’s Motion to be based on
Sections 602 and 603 of the First Step Act.

A. Section 602

The Court construes Defendant Caiado’s Motion to request release to home
confinement as a low risk offender, pursuant to Sec. 602 of the First Step Act. Sec.
602 of the First Step Act modifies 18 U.S.C. Sec. 3624(c)(1), which provides:

(c) Prerelease custody.—

(1) In general.—The Director of the Bureau of Prisons shall, to the extent
practicable, ensure that a prisoner serving a term of imprisonment spends
a portion of the final months of that term (not to exceed 12 months), under
conditions that will afford that prisoner a reasonable opportunity to adjust
to and prepare for the reentry of that prisoner into the community. Such
conditions may include a community correctional facility.

2
(2) Home confinement authority —The authority under this subsection
may be used to place a prisoner in home confinement for the shorter of
10 percent of the term of imprisonment of that prisoner or 6 months.
The Bureau of Prisons shall, to the extent practicable, place prisoners
with lower risk levels and lower needs on home confinement for the
maximum amount of time permitted under this paragraph.....

The Bureau of Prisons issued Operations Memorandum 001-2019, Home
Confinement Under the First Step Act, on April 4, 2019, which explains Home
Confinement for Low Risk Offenders and the Pilot Program which will be conducted
from Fiscal Years 2019 through 2023.

The Court notes that it is within BOP’s discretion to determine if and
when Defendant Caiado qualifies for prerelease custody in home confinement.
The decision whether to place a prisoner in home confinement is solely within
the discretion of the BOP and the Attorney General. Jones v. Woods, 2019 WL
2754731 (M.D. Ala. June 4, 2019)(emphasis added).

Defendant Caiado does not allege that Defendant has complied with

the multi-stage administrative process under 28 C.F.R. Secs. 542.10-19.

After Defendant Caiado has exhausted administrative remedies on
this issue, Defendant Caiado may seek review of the BOP’s determination
as to Defendant Caiado’s eligibility for home confinement by bringing
a petition for habeas corpus pursuant to 28 U.S.C. Sec. 2241, in the

district in which Defendant is incarcerated.

B. Section 603

34 U.S.C. Sec. 60541 addresses a variety of federal prison reentry
initiatives, including the Pilot Program for eligible elderly and terminally
ill offenders. It is not clear what relief Defendant Caiado is seeking

pursuant to Section 603.
Case No. 8:17-CR-561-T-17TGW

After consideration, Defendant Caiado’s Motion for Reduction of Sentence

is denied without prejudice. Accordingly, it is

ORDERED that pro se Defendant Neyber Caiado’s Motion for Reduction of
Sentence Pursuant to Sec. 3582(c)(2) and Amendments Set Out in First Step Act
(Dkt. 194) is denied without prejudice. It is further

ORDERED that Defendant Caiado’s Motion is construed to be brought under
18 U.S.C. Sec. 3582(c)(1)(A). Defendant's Motion is denied without prejudice for

failure to exhaust administrative remedies as to relief under Sections 602 and 603.

DONE and ORDERED in Chambers in Tampa, Florida on this 3 /
day of October, 2019.

cr

= —— VY iF
a wee Sh z
ELIZABEYH A7KOVACHEVICH =
enior United States District Judge <<

aeeaenenen {

   

 

   

Copies to:
All parties and counsel of record

U.S. Probation Office

Pro Se Defendant:

Neyber Caiado

Reg. # 69724-018

RIVERS CORRECTIONAL INSTITUTION
P.O. Box 630

Winton, NC 27986
